DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Tony Moosey on 05/27/2021.
The application has been amended as follows:
Claims 19-23 are hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 03/08/2021, the Examiner rejected Claims 1-18 on the grounds of 35 USC 103 (Jan, Campiglio) and 35 USC 112(b).
The Information Disclosure Statements (IDS’s) submitted on 03/11/2021, 04/21/2021, and 05/07/2021 were considered by the examiner. 
In view of the arguments and amendments to Claims 1 and 3-6 and cancellation of Claims 2 and 7-18, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a tunnel magnetoresistance (TMR) element, comprising: a cap layer; a bias layer in direct contact with the cap layer, the bias layer comprises: a first platinum manganese layer in direct with the cap layer; a first cobalt iron 
A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a bias layer in direct contact with the cap layer, the bias layer comprises: a first platinum manganese layer in direct with the cap layer; a first cobalt iron layer in direct contact with the first PtMn layer; and a first ruthenium layer in direct contact with the first CoFe layer; a free layer in direct contact with the bias layer, the free layer comprising: a nickel iron layer in direct contact with the first Ru layer; a second CoFe layer in direct contact with the NiFe layer; a first tantalum layer in direct contact with the second CoFe layer; and a first cobalt iron boron in direct contact with the first Ta layer; a magnesium oxide MgO layer in direct contact 
In regards to Applicant’s Arguments filed on 04/05/2021, Applicant argues that Jan does not disclose or suggest a bias layer in contact with the cap layer and that the bias layer includes a first platinum manganese layer in direct contact with the cap layer, a first cobalt layer in direct contact with the first PtMn layer, and a first ruthenium layer in direct contact with the first CoFe layer (Fig. 6, Applicant’s Arguments, Pages 7-8).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  As argued by the Applicant, neither Jan nor a subsequent search of prior art yielded a suggestion or teaching of the features of Claim 1 as amended and set forth above of the specific combination and arrangement of a bias layer in contact with a cap layer wherein the former comprises a first platinum manganese layer in direct contact with the cap layer, a first cobalt layer in direct contact with the first PtMn layer, and a first ruthenium layer in direct contact with the first CoFe layer.  Applicant has provided sufficient evidence on the record to show that the prior art as previously set forth is not prima facie over the claims as amended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784